Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  May 2, 2017                                                                                          Stephen J. Markman,
                                                                                                                 Chief Justice

  154089                                                                                                    Brian K. Zahra
                                                                                                    Bridget M. McCormack
                                                                                                          David F. Viviano
                                                                                                      Richard H. Bernstein
                                                                                                            Joan L. Larsen,
  PEOPLE OF THE STATE OF MICHIGAN,                                                                                    Justices
            Plaintiff-Appellee,
  v                                                                 SC: 154089
                                                                    COA: 326593
                                                                    Crawford CC: 12-093344-FC
  WAYNE ROBERT FARREN,
          Defendant-Appellant.

  _________________________________________/

         On order of the Court, the application for leave to appeal the May 17, 2016
  judgment of the Court of Appeals is considered and, it appearing to this Court that the
  cases of People v Steanhouse (Docket No. 152849) and People v Masroor (Docket Nos.
  152946-8) are pending on appeal before this Court and that the decisions in those cases
  may resolve an issue raised in the present application for leave to appeal, we ORDER that
  the application be held in ABEYANCE pending the decisions in those cases.




                           I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           May 2, 2017
           t0424
                                                                               Clerk